Citation Nr: 1423229	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-26 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected history of lumbar strain.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to August 1981.  This matter is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating for service-connected history of lumbar strain.


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected history of lumbar strain shown to be manifested by unfavorable ankylosis of the lumbar spine; incapacitating episodes of intervertebral disc syndrome or separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the Veteran's service-connected history of lumbar strain.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An August 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided him effective date criteria.  
 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO arranged for the Veteran to be examined in April 2007, October 2008, and May 2012.  The Board finds that reports of these examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disability, and conducted a thorough examination of the Veteran, with notation of all clinical findings necessary to adjudicate this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.            38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On April 2007 VA spine examination, the Veteran reported painful lower and upper back, fairly constant with the intensity of 4 or 5 out of 10.  He stated that his activities of daily living are limited and that his work is affected.  

The examiner noted that repetitive motion increases the pain without any additional loss of motion and there are no flare-ups.  Further, there is no history of acute episodes of excruciating back pain during the past 12 months.  The examiner noted that the Veteran does not use any back brace or cane and doesn't complain of pain radiating to his legs or upper extremities.  The examiner stated that the Veteran occasionally feels numb in his right hand, but noted that his grip is strong and dexterity is maintained.  The Veteran takes medications as needed with some relief.  The examiner also stated that activities of daily living and work are unaffected.

On physical examination, the examiner noted normal heel-toe gait and that his posture was good.  A lower back examination revealed normal lumbar lordosis.  Muscle tone was good and there was no spasm or any atrophy.  There was also no scoliosis.  Range of motion studies showed extension to 15 degrees with complaint of pain; flexion to 45 degrees with complaint of pain; right and left lateral flexion to 15 degrees; and rotation to 10 degrees.  There was no evidence of incoordination, weakness, or fatigability.  Functional loss due to subjective complaint of pain was absent.  The examiner noted that repetitive motion over three times increases the pain, but without any additional loss.  Additionally, the right upper limb was "normal looking" with no swelling or atrophy.  Muscle tone was good and sensation was normal in all dermatomes.  Radial pulse was palpable and the Adson test was negative.  There was no evidence of carpal tunnel syndrome.  X-rays showed mild degenerative disk disease of the lumbar spine at L5-S1.  The examiner noted that there is no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive moves (x3) and that there is no history of acute episodes of excruciating back pain during the past 12 months.  The examiner further noted that there is minimal impairment of daily occupational activities. 

An August 2007 VA treatment record noted chronic low back pain.  His strength was 5/5 in both the upper and lower extremities and a sensory examination showed light and sharp touch intact bilaterally.  Vibratory sense was also intact bilaterally and there was no Romberg sign.

On October 2008 VA spine examination, the Veteran reported radicular type pain involving the right lower extremity down the back of the leg.  He stated his back pain is significantly worse than the leg pain.  He denied any change in his bowel or bladder habits.  It was noted that he is scheduled to undergo epidural injections and has previously undergone physical therapy.  In addition, he wears a back brace.  The Veteran reported some weakness, stiffness, and instability.  He denied swelling, heat, redness, or locking episodes.  He stated that he has flare-ups approximately 10-15 times per month, rated a 10 on a pain scale of 1-10, and which are alleviated somewhat with rest and occasional use of Vicodin.  He reported difficulties with activities of daily living, primarily with stiffness and maintaining a seated position, along with difficulty in ambulation.  He denied any previous orthopedic surgeries, dislocations or recurrent subluxations.  The Veteran reported that in the past 12 months, he has had at least two described episodes of severe, incapacitating pain, requiring emergency room visits.

On physical examination, the examiner noted the Veteran ambulates with a cane and has an antalgic, slow gait.  There was tenderness to palpation across the mid low lumbar region, with some radiation into the right gluteal region.  Range of motion studies showed flexion to 30 degrees with extreme onset of pain; extension to 30 degrees; side bending to 30 degrees; and rotating to the left to 15 degrees.  The examiner noted no appreciable step offs and no significant spasm or edema palpated.  His pelvis and shoulders were level.  There was no appreciable scoliotic curve.  The examiner noted tenderness to palpation in the greatest areas over the right L4-5 lumbar region in the paraspinal musculature.  A motor examination revealed +5/5 motor to all muscle groups of the bilateral lower extremities.  There were no lateralizing signs, although slight change in sensation to the right L5-S1 dermatomes around the foot and calf were noted.  Straight leg raising was poorly tolerated, however negative.  Lasegue sign was also negative.  Deep tendon reflexes were +1/4 and equal bilaterally and there was no clonus apparent.  The examiner also noted a review of an October 2007 MRI report which showed degenerative disk disease with facet joint arthropathy and some neural foraminal compromise.  

Following an examination, the examiner concluded that the Veteran does have "mild to moderate functional loss due to his current service connected back condition, primarily related to pain, and loss of motion.  However, based on today's exam, he is able to walk some distances and his strength is equal bilaterally."

Treatment records dated from 2007 to 2012 note complaints of chronic low back pain.  In October 207, the Veteran reported low back pain that shoots to his legs and arms.  There was no numbness or tingling and no weakness.  In November 2008, the Veteran reported pain in his back radiating into his legs.  No focal weakness or numbness was noted.  The impression was low back pain.  A September 2010 private treatment record noted that the Veteran reported his low back pain had decreased from 8/10 to 6/10.  The Veteran reported continuing to experience numbness and tingling in both feet.  In May 2012, the Veteran reported low back pain for the past 4 days after bending to help his daughter drive a toy car.

On May 2012 VA thoracolumbar spine examination, the Veteran reported that his low back pain is constant, and is worse/will flare-up with "cold days" and with sitting down 15-20 minutes.  He reported no surgery to his back and that he is undergoing physical therapy.  

Range of motion studies showed forward flexion to 50 degrees with no objective evidence of painful motion; extension to 20 degrees with no objective evidence of painful motion; right and left lateral flexion to 20 degrees with no objective evidence of painful motion; and right and left lateral rotation to 15 degrees with no objective evidence of painful motion.  The examiner noted that there was no additional limitation in range of motion following repetitive-use testing.  Functional loss was noted as less movement than normal, incoordination, and interference with sitting, standing and/or weight-bearing.  There was pain to palpation in the general low lumbar area; however there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was 5/5 and there was no evidence of muscle atrophy.  Reflexes were noted as hypoactive in both knees and ankles.  A sensory examination was normal and straight leg raising was negative bilaterally.  The examiner noted no evidence of radiculopathy or neurologic abnormalities.  Additionally, the examiner noted no evidence of intervertebral disc syndrome.  The examiner indicated that the Veteran used a brace occasionally and a cane regularly.  Imaging studies showed arthritis of the thoracolumbar spine.



The Veteran's service-connected history of lumbar strain is rated 40 percent, effective November 19, 2002, under Code 5237 (for lumbosacral strain).  Code 5237 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the Formula for Rating Based on Incapacitating Episodes, the next higher, 60 percent, rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, n.1.   

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of or approximated such nature and gravity as to warrant a rating in excess of 40 percent.  Thoracolumbar forward flexion has been measured between 30 and 50 degrees, which is squarely within the criteria for either a 20 percent or 40 percent rating under the General Formula.  There is also no evidence that the spine is ankylosed.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there has been no evidence of muscle spasm, edema, or atrophy.  Although the October 2008 examiner noted that the Veteran has an antalgic, slow gait, the examiner concluded that the Veteran only experiences "mild to moderate functional loss" which is primarily related to pain and loss of motion.  The Board notes that pain and loss of motion are contemplated by the schedular criteria for a 40 percent rating.  Significantly, examinations have found no increase in impairment of function or loss of motion with repetitive testing (i.e., on use).  With regard to flare-ups, the Board notes that the Veteran has reported flare-ups several times a month due to cold weather or after sitting for extended periods; however, there is no evidence that such were objectively confirmed on examination.  Notably on April 2007 examination, the examiner noted no evidence of flare-ups and on May 2012 examination, the examiner noted functional impairment was manifested by less movement than normal, incoordination, and interference with sitting, standing and/or weight-bearing.  Flare-ups were not noted.  The Board acknowledges the notation of incoordination and interference with sitting, standing, or weight-bearing; however, such has not been shown to result in additional functional impairment.  Consequently, the next higher (50 percent) rating is not warranted under the General Rating Formula criteria.  

The Board also considered whether rating the Veteran's disability as intervertebral disc syndrome, based on incapacitating episodes would afford him a higher rating.  Although he has alleged lengthy flare-ups and, has stated in the past that he had incapacitating episodes, the record does not show that he has ever been placed on bed rest prescribed by a physician for an incapacitating episode.  Consequently, an increased rating based on incapacitating episodes is not warranted.

The Board notes the Veteran's continued reports of pain radiating to his legs and arms, and has considered the possibility of a separate compensable rating for neurological symptoms.  However, VA examinations have consistently found normal neurological examination, to include no evidence of radiculopathy or bowel/bladder problems.  And although the October 2008 examiner noted there was a slight change in sensation to the right L5-S1 dermatomes around the foot and calf, straight leg raising was negative, lasegue sign was negative, and a motor examination showed 5/5 motor in all muscle groups of the bilateral lower extremities.  Additionally, the Veteran denied radicular symptoms on April 2007 examination and sensation was normal in all dermatomes.  An August 2007 sensory examination was intact bilaterally.  Further, on May 2012 examination, a sensory examination was normal and straight leg raising was negative bilaterally.  The Board finds the findings on VA examinations by medical experts to be more probative in this matter than the Veteran's subjective reports.

As the criteria for the 40 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has any impairment of function beyond that already compensated.  On April 2007 VA examination, the examiner noted the Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance.  On October 2008 VA examination, the examiner noted that the Veteran has mild to moderate functional loss which is primarily related to pain and loss of motion.  As noted above, the effects of this impairment are contemplated by the schedular criteria.  And on May 2012 VA examination, the examiner noted functional loss to include pain on palpation, less movement than normal, incoordination, and interference with sitting, standing, and/or weight-bearing; however, such impairment is encompassed by the schedular criteria which provides for symptoms, such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Significantly, all VA examiners noted that there was no additional limitation in range of motion following repetitive use testing.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a January 2009 rating decision.  The Veteran has not appealed.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 40 percent for history of lumbar strain is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


